

117 S2776 IS: Keeping Renters Safe Act
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2776IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Ms. Warren (for herself, Mr. Markey, Mr. Padilla, Ms. Hirono, Mr. Sanders, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo clarify that the Secretary of Health and Human Services has authority to implement a residential eviction moratorium under the quarantine authority vested by the Public Health Service Act, and for other purposes.1.Short titleThis Act may be cited as the Keeping Renters Safe Act.2.Clarification HHS has authority for residential eviction moratoriaSection 361 of the Public Health Service Act (42 U.S.C. 264) is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following:(e)Consistent with the standard described in subsection (a), regulations under this section may implement, maintain, or extend a residential eviction moratorium..3.COVID–19 eviction moratorium(a)In generalThe Secretary of Health and Human Services shall implement a national residential eviction moratorium under section 361 of the Public Health Service Act (42 U.S.C. 264) to reduce the introduction, transmission, and spread of COVID–19 and otherwise address the public health emergency declared under section 319 of the such Act (42 U.S.C. 247d) with respect to COVID–19.(b)ApplicabilityThe moratorium under subsection (a) shall—(1)be automatic, without requiring individuals to apply for coverage; and(2)apply to all residential eviction filings, hearings, judgments, and execution of judgments, except that the Secretary of Health and Human Services may establish moratorium exceptions necessary to protect the health and safety of others.(c)Period following public health emergencyThe moratorium under subsection (a) shall remain in effect at least 60 days after the conclusion of the public health emergency described in such subsection, including any extensions thereof.